COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  ANGEL FLORES,                                   §             No. 08-18-00065-CR
                                Appellant,        §               Appeal from the
  v.                                              §             120th District Court

                                                  §           of El Paso County, Texas
  THE STATE OF TEXAS,
                                                  §             (TC#20130D04898)
                                Appellee.
                                           §
                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF DECEMBER, 2019.


                                             JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.